DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
This communication is in response to application filed 6/19/2020.  It is noted that application is a continuation of PCT/JP2018/046250 and claims foreign priority to JAPAN 2017-252600 filed 12/27/2017.  Claims 1-10 are pending.  

	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
Information disclosure statements dated 8/6/20; 8/3/20; and 6/19/20 have been acknowledged and considered.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: acquisition unit; retrieval unit; prediction unit; creation unit; output unit; and determination unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-4 and 6-10 are drawn to an apparatus for predicting the onset of a disease in a subject from biometric data, which is within the four statutory categories (i.e. machine).     Claim 5 is drawn to a method for predicting the onset of a disease in a subject from biometric data, which is within the four statutory categories (i.e. process).   


2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1, and similar independent claim 5, includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A data processing device comprising: 
an acquisition unit configured to acquire first biometric data related to a first subject;
 a retrieval unit configured to retrieve, from among one or more pieces of biometric data, second biometric data that is related to a second subject and has a degree of similarity to temporal change of the first biometric data that satisfies a first condition, the one or more pieces of biometric data related to one or more subjects different from the first subject and associated with information indicating onset of a disease in each of the one or more subjects; 
a prediction unit configured to predict onset of a particular disease in the first subject based on information indicating onset of the particular disease in the second subject associated with the second biometric data; 
a creation unit configured to create a first message including advice for the first subject based on a prediction result that predicts onset of the particular disease in the first subject; 
an output unit configured to output the first message; 
and a determination unit configured to determine whether the first biometric data after the first message is output is similar to either the second biometric data or third biometric data that is related to a third subject and not associated with information indicating the onset of a disease, wherein the creation unit is configured to create a second message including advice indicating different content for the first subject according to a determination result indicating whether temporal change of the first biometric 39083162US00 data after the first message is output is similar to either the second biometric data or the third biometric data, and the output unit is configured to output the second message.

	The limitations of acquiring and retrieving biometric data; predicting onset of a disease; creating a message; and outputting a message as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is directed to receiving biometric data; making determinations and predictions from the specific data; creating a message from the predicted and determined data; and outputting the message.  This is a concept relating to tracking or organizing information.  Tracking or organizing information or filtering content has been found to be an abstract idea and a method of organizing human behavior.  See MPEP 2106.04(a)(2)(II)(D).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          This is a method of organizing biometric information thus falling into one category of abstract idea. That is other than reciting a “data processing device”; and various “unit” language, nothing in the claim element precludes the steps from describing concepts related to receiving and organizing biometric data between people.  If a claim limitation, under its broadest reasonable interpretation, covers concepts related to interpersonal and intrapersonal activities then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Accordingly, the claim recites an abstract idea.  Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-4 and 7 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A data processing device comprising: 
an acquisition unit configured to acquire first biometric data related to a first subject;
 a retrieval unit configured to retrieve, from among one or more pieces of biometric data, second biometric data that is related to a second subject and has a degree of similarity to temporal change of the first biometric data that satisfies a first condition, the one or more pieces of biometric data related to one or more subjects different from the first subject and associated with information indicating onset of a disease in each of the one or more subjects; 
a prediction unit configured to predict onset of a particular disease in the first subject based on information indicating onset of the particular disease in the second subject associated with the second biometric data; 
a creation unit configured to create a first message including advice for the first subject based on a prediction result that predicts onset of the particular disease in the first subject; 
an output unit configured to output the first message; 
and a determination unit configured to determine whether the first biometric data after the first message is output is similar to either the second biometric data or third biometric data that is related to a third subject and not associated with information indicating the onset of a disease, wherein the creation unit is configured to create a second message including advice indicating different content for the first subject according to a determination result indicating whether temporal change of the first biometric 39083162US00 data after the first message is output is similar to either the second biometric data or the third biometric data, and the output unit is configured to output the second message.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions by the data processing device amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0037], [0040] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of performing the functions by the data processing device merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 15 and analogous independent claims 1 and 29 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 6, 8-10: These claims specify a “non-transient storage medium” storing a data processing program to cause a computer to function as each unit included in the data processing device which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1-10 are ineligible under 35 USC §101.


Subject Matter free from Prior Art
Shen (6,709,399) teaches a data processing device comprising: an acquisition unit configured to acquire first biometric data related to a first subject (Col. 3, lines 13-20) and a diagnostic server performing mathematical computations on the retrieved data (Col. 7, lines 63-65) and the patient-specific pattern is compared against that of a database that contains a number of patterns including various heart disease states, as well as disease-free states (Col. 8, lines 5-8).  Potential diagnoses are determined from the comparison.  Therefore, Shen teaches a retrieval unit configured to retrieve, from among one or more pieces of biometric data, second biometric data that is related to a second subject and has a degree of similarity to temporal change of the first biometric data that satisfies a first condition, the one or more pieces of biometric data related to one or more subjects different from the first subject and associated with information indicating onset of a disease in each of the one or more subjects and a prediction unit configured to predict onset of a particular disease in the first subject based on information indicating onset of the particular disease in the second subject associated with the second biometric data.   

	However, Shen does not expressly teach: a determination unit configured to determine whether the first biometric data after the first message is output is similar to either the second biometric data or third biometric data that is related to a third subject and not associated with information indicating the onset of a disease, wherein the creation unit is configured to create a second message including advice indicating different content for the first subject according to a determination result indicating whether temporal change of the first biometric 39083162US00 data after the first message is output is similar to either the second biometric data or the third biometric data, and the output unit is configured to output the second message.

The closest foreign prior art of record Iwano (WO2014006862) teaches a lifestyle disease improvement assistance system that receives an input of a lifestyle state; biometric information and contains a feature extraction section for extracting a change in the temporal change of the biometric information value.  The feature comparison section calculates the result of comparison between the biometric information measurement value and a feature of a reference patient different from the patient.  

The closest non-patent literature of record Shaikh (Shaikh, Sana; Sawant, Amit; Paradkar, Shreerang; Patil, Kedar. “Electronic recording system-heart disease prediction system.”  The Institute of Electrical and Electronics Engineers, Inc. (IEEE) Conference Proceedings: 1-5. Institute of Electrical and Electronics Engineers, Inc., 3 Park Avenue, 17th Fl New York NY 10016-5997 USA. (Feb 2015)) teaches retrieving hidden data from stored database and comparing the user values with trained data set. Shaikh teaches answering complex queries for diagnosing heart disease and thus assist healthcare practitioners to make intelligent clinical decisions which traditional decision support systems cannot.

	The closest foreign and non-patent literature of record do not expressly teach a determination unit configured to determine whether the first biometric data after the first message is output is similar to either the second biometric data or third biometric data that is related to a third subject and not associated with information indicating the onset of a disease, wherein the creation unit is configured to create a second message including advice indicating different content for the first subject according to a determination result indicating whether temporal change of the first biometric 39083162US00 data after the first message is output is similar to either the second biometric data or the third biometric data, and the output unit is configured to output the second message.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        4/822